Citation Nr: 0017668	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1936 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In evaluating the veteran's knee arthritis, the Board must 
consider whether the veteran has functional impairment that 
warrants an evaluation in excess of 10 percent under 
Diagnostic Code 5003.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in 
evaluating such functional impairment, VA should obtain an 
examination in which it is determined whether the disability 
is manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be limited to 
muscles or nerves.  These determinations should, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet App 
202 (1995).

On the most recent examination in August 1999 the examiner 
did not report whether there was additional loss of motion 
due to the functional factors noted above.  The examiner did 
report that the "DeLuca factor is 15 percent to excursion, 
strength, speed, coordination, and endurance."  The Board 
may not make medical determinations.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The precise meaning of the examiner's 
comments is unclear to the Board.

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since March 1999.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, that have not already been 
associated with the claims folder.  
Notwithstanding the above, the RO should 
obtain any outstanding VA treatment 
records.

2.  The RO should then contact the 
examiner who provided the August 1999 
examination, and request that the 
examiner, after reviewing the claims 
folder, report the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to explain the meaning of the 
report that the veteran's "DeLuca factor 
is 15 percent."

3.  If the examiner is unable to provide 
the opinions requested in numbered 
paragraph 2 above, the veteran should be 
afforded an appropriate examination in 
order to determine the current severity 
of the service-connected degenerative 
joint disease of the left and right knee 
disabilities.  The examiner should review 
the claims folder before completing the 
examination.  The examiner should conduct 
a thorough examination of both knees and 
provide a diagnosis of any pathology 
found.  The examiner should document any 
limitation of motion, including any 
specific limitation of motion due to 
pain.  

The examiner should determine whether 
arthritis in either knee is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

4.  Following the above, the RO should 
review the claims folder and ensure that 
the requested development has been 
completed.  If not, the report should be 
returned to the examiner for corrective 
action.  Consideration should be accorded 
to whether the provisions of 38 C.F.R. §§ 
4.40, or 4.45 provide a basis for any 
change in the award of compensation 
benefits.

5.  Thereafter the RO should readjudicate 
the veteran's claim including 
consideration of whether the veteran is 
entitled to separate evaluations under 
Diagnostic Code 5257 for instability or 
subluxation.  If any benefit remains 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that any examination 
scheduled in accordance with this remand is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



